Case 2:20-cr-00886 Document 10 Filed on 07/14/20 in TXSD Page 1 of 2

United States Courts

UNITED STATES DISTRICT COURT Southew ep
SOUTHERN DISTRICT OF TEXAS JUL 14 2020
CORPUS CHRISTIDIVISION | “Glerk of Gout
UNITED STATES OF AMERICA § |
v. CRIMINAL NUMBER:
§

JAHZIEL TREVIN O-CANTU § |
| mpicrment & PN - 8 86
THE GRAND JURY CHARGES THAT: | | |
COUNT ONE
On or about June 14, 2020, in the Corpus Christi Division of the Southern District of Texas
and elsewhere within the jurisdiction of the Court, the defendant,
| JAHZIEL TREVIN O-CANTU,
did knowingly and in reckless disregard of the fact that Gilberto Garcia-Romero, was an alien who
had come to, entered, and remained in the United States in violation of law, transport, move,
attempt to transport, and attempt to move said alien within the United States in furtherance of such
violation of law by means of a motor vehicle.
In violation of Title 8, United States Code, Sections 1324(a)(1)(A) (a1),
1324(a)(1)(A)W)CD. and1324(a)(1)(B)(i).
| | COUNT TWO
On or about June 14, 2020, in the Corpus Christi Division of the Southern District of Texas

and elsewhere within the jurisdiction of the Court, the defendant,

. JAHZIEL TREVINO-CANTU,

did knowingly and in reckless disregard of the fact that Juan Pablo Romero-Diaz, was an alien

 
Case 2:20-cr-00886 Document 10 Filed on 07/14/20 in TXSD | Page 2 of 2

who had come to, entered, and remained in the United States in violation of law, transport, move,
attempt to transport, and attempt to move said alien within the United States in furtherance of such
violation of law by means of a motor vehicle, |

In violation of Title 8, United States Code, Sections 1324(a)(1)(A)(i),

1324(a)(1)(A)(v)(ID, and 1324(a)(1)(B) (ii).

 

A TRUE BILL:
| ORIGINAL SIGNATURE ON FILE
; FOREPERSON OF THE GRAND JURY’

RYAN K. PATRICK _
UNITED STATES ATTORNEY

By: LEB

YHEI ZHENG
‘Assistant United States Attorney

 
